                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION


EDWARD LYNUM,

                      Plaintiff,

v.                                                           Case No: 5:19-cv-322-Oc-41PRL

MICHELLE T. MORLEY, FIFTH
JUDICIAL CIRCUIT OF FLORIDA and
DANIEL B. MERRITT SR.,

                      Defendants.
                                            /

                                            ORDER

       THIS CAUSE is before the Court on Plaintiff’s Motion to Proceed In Forma Pauperis

(Doc. 3). United States Magistrate Judge Philip R. Lammens issued a Report and Recommendation

(Doc. 20), recommending that the motion be denied and the case be dismissed. After a de novo

review of the record, and noting that no objections were timely filed, the Court agrees with the

analysis in the Report and Recommendation. Therefore, it is ORDERED and ADJUDGED as

follows:

           1. The Report and Recommendation (Doc. 20) is ADOPTED and CONFIRMED

               and made a part of this Order.

           2. Plaintiff’s Motion to Proceed In Forma Pauperis (Doc. 3) is DENIED.

           3. This case is DISMISSED.

           4. The Clerk is directed to close this case.




                                           Page 1 of 2
       DONE and ORDERED in Orlando, Florida on August 7, 2019.




Copies furnished to:

Counsel of Record




                                     Page 2 of 2
